291 S.W.3d 374 (2009)
Romel A. BROWN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91993.
Missouri Court of Appeals, Eastern District, Division Two.
September 1, 2009.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John M. Reeves, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Romel A. Brown ("Movant") appeals from the denial of his Rule 24.035 motion for post-conviction relief following an evidentiary hearing. Movant contends the motion court erred in denying post-conviction relief because his guilty plea was involuntarily, unknowingly, and unintelligently based upon his plea counsel's promise that he would be granted probation if he successfully completed the Sexual Offender Assessment Unit program, Section 559.115, RSMo Cum.Supp.2007.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).